Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19   PageID.1273   Page 1 of 14



               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

 ENVIRONMENTAL LAW & POLICY
 CENTER and NATIONAL WILDLIFE                 No. 1:18-cv-12626-TLL-PTM
 FEDERATION,
                                              Judge Thomas L. Ludington
               Plaintiffs,
                                              Magistrate Judge P.T. Morris
     v.

 UNITED STATES COAST GUARD,
 REAR ADMIRAL JOANNA M.
 NUNAN, in her official capacity as the
 Ninth Coast Guard District Commander,

               Defendants,

 ENBRIDGE ENERGY, LIMITED
 PARTNERSHIP,

               Defendant-Intervenor.



 DEFENDANTS’ SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
    MOTION TO SUPPLEMENT THE ADMINISTRATIVE RECORD
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19                               PageID.1274           Page 2 of 14




                                          TABLE OF CONTENTS



 INTRODUCTION ..................................................................................................... 1
 ARGUMENT ............................................................................................................. 3
   I.         No Additional Factual Information Corroborates ELPC’s Contentions
              Regarding Admiral Zukunft’s Senate Testimony in November 2017 .......... 3
         A. There Is No Record of Admiral Zukunft Performing a “Deeper Read” that
            Could Have Been Considered Prior to June 2017 .......................................... 3
         B. Admiral Zukunft’s Testimony Did Not Officially Reject the Approval of the
            Area Contingency Plan ................................................................................... 6
   II.        The Area Contingency Plan is Regularly Updated, Which Makes
              Supplementation of the Record with Documents that Post-Date the
              Approval Particularly Inappropriate ............................................................ 7
   III.       ELPC’s Arguments on the Merits Do Not Support Supplementation of the
              Administrative Record .................................................................................. 8

 CONCLUSION ........................................................................................................ 10




                                                            ii
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19                              PageID.1275          Page 3 of 14




                                      TABLE OF AUTHORITIES


 FEDERAL CASES

 Chem. Mfrs. Ass’n v. Nat. Resources Def. Council, Inc.,
   470 U.S. 116 (1985) ...............................................................................................8
 Latin Ams. for Soc. & Econ. Dev. v. Adm'r of the FHWA,
   756 F.3d 447 (6th Cir. 2014) ..............................................................................2, 9
 Little Traverse Lake Prop. Owners Ass’n v. Nat’l Park Serv.,
   883 F.3d 644 (6th Cir. 2018) ..................................................................................1


 FEDERAL STATUTES
 Coast Guard Authorization Act of 2015, Pub. L. No. 114-120,
  § 607, 130 Stat 27, 82-83 (2016) ........................................................................4, 5




                                                          iii
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19        PageID.1276    Page 4 of 14




                                 INTRODUCTION

       Plaintiffs Environmental Law and Policy Center and National Wildlife

 Federation (collectively “ELPC”) seek judicial review of the Coast Guard’s

 approval, on June 6, 2017, of the Northern Michigan Area Contingency Plan (the

 “Area Contingency Plan”). ELPC moved to supplement the administrative record

 filed by the Coast Guard with the testimony of Admiral Zukunft at a Congressional

 hearing on November 16, 2017, five months after the Coast Guard’s approval of

 the Area Contingency Plan.

       The Court requested supplemental briefing to address two factual and four

 legal questions. ECF No. 27 at 20-21. The Coast Guard’s responses to these

 questions support its argument that ELPC has not met its burden to demonstrate the

 rare and exceptional circumstances that would justify supplementation of the

 record. Little Traverse Lake Prop. Owners Ass’n v. Nat’l Park Serv., 883 F.3d

 644, 657 (6th Cir. 2018). In response to the Court’s invitation, ELPC offers no

 additional factual information that corroborates its contention that a “deeper read”

 of the Area Contingency Plan was conducted by Admiral Zukunft but not

 considered by the Coast Guard in preparing the Area Contingency Plan approved

 in June 2017. Moreover, ELPC acknowledges that Admiral Zukunft’s November

 2017 testimony was not an official rejection of the June 2017 approval.




                                           1
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19        PageID.1277       Page 5 of 14



       The Coast Guard’s responses to the Court’s legal questions also support

 denial of the request to supplement the record. The Area Contingency Plan is a

 “living” document. The Coast Guard updates its area contingency plans regularly

 to incorporate new information. In this situation, the legal standard for

 administrative records – the materials compiled by the agency at the time its

 decision was made – is particularly important. See Latin Ams. for Soc. & Econ.

 Dev. v. Adm'r of the FHWA, 756 F.3d 447, 464-65 (6th Cir. 2014). New

 information is continually arising regarding response capabilities in the Great

 Lakes region, but judicial review of the Area Contingency Plan must be limited to

 the information considered at the time of the approval of a specific plan.

       ELPC’s supplemental brief essentially asserts that because ELPC believes

 Admiral Zukunft’s November 2017 Senate testimony makes the Coast Guard’s

 earlier approval arbitrary and capricious, the testimony belongs in the record. This

 is not the standard for supplementation of the administrative record. The Court

 should deny ELPC’s motion to supplement.




                                           2
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19       PageID.1278    Page 6 of 14




                                   ARGUMENT

       I.    No Additional Factual Information Corroborates ELPC’s
             Contentions Regarding Admiral Zukunft’s Senate Testimony in
             November 2017.

             A. There Is No Record of Admiral Zukunft Performing a “Deeper
                Read” that Could Have Been Considered Prior to June 2017.

       The Coast Guard explained in its response brief that Admiral Zukunft’s

 November 2017 Senate testimony is not the outcome of a discussion with Senator

 Peters in April 2015 that addressed area contingency plans for the Great Lakes.

 ECF No. 25 at 9-10. In April 2015, Senator Peters and Admiral Zukunft discussed

 area contingency plans and their adequacy to respond to a major spill. ECF No. 27

 at 12-13. Admiral Zukunft said he needed to do a “deeper read” and would

 provide an additional response after reviewing the area contingency plans. Id. at

 13.

       Admiral Zukunft’s testimony in November 2017 is not a “deeper read” on

 the area contingency plans referenced in April 2015. In November 2017, neither

 Senator Peters’ question nor Admiral Zukunft’s response mentions the April 2015

 testimony, the recently approved Area Contingency Plan, or any other Great Lakes

 plans. See ECF No. 27 at 15-16. Senator Peters expressly states that the

 discussion in November 2017 is a follow-up to a discussion in March 2017

 regarding concerns and research associated with cleaning up spills in fresh water.

 Id. at 15. Admiral Zukunft’s statement that the Coast Guard is not “Semper
                                          3
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19        PageID.1279     Page 7 of 14



 Paratus for a major pipeline oil spill in the Greater [sic] Lakes” was made in the

 context that “more science needs to be done” Id. at 16. This Court correctly

 observed that the discussion in November 2017 was not focused on the June 2017

 approval of the Area Contingency Plan. ECF No. 27 at 19.

       There is no record of Admiral Zukunft personally doing a “deeper read”

 after his testimony in April 2015. However, the Coast Guard – specifically Sector

 Sault Sainte Marie – reviewed and revised the Area Contingency Plan after the

 April 2015 testimony based, in part, on the Coast Guard’s evaluation of new

 factual information. The plan was reviewed and approved by the Commander of

 the Ninth Coast Guard District, the official delegated with responsibility to

 determine that the Plan met statutory and regulatory requirements, including the

 ability to respond to a worst-case discharge.

       Separate from Admiral Zukunft’s testimony, the Coast Guard conducted an

 assessment of the effectiveness of oil spill response activities in the Great Lakes

 pursuant to a congressional mandate in the Coast Guard’s 2016 Authorization Act.

 This legislation provided:

       The Commandant of the Coast Guard, in consultation with the Administrator
       of the National Oceanic and Atmospheric Administration and the head of
       any other agency the Commandant determines appropriate, shall conduct an
       assessment of the effectiveness of oil spill response activities specific to the
       Great Lakes. Such assessment shall include –

       (1) an evaluation of new research into oil spill impacts in fresh water under a
           wide range of conditions; and
                                           4
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19           PageID.1280   Page 8 of 14




       (2) an evaluation of oil spill prevention and clean up contingency plans, in
           order to improve understanding of oil spill impacts in the Great Lakes
           and foster innovative improvement to safety technologies and
           environmental protection systems.

 Coast Guard Authorization Act of 2015, Pub. L. No. 114-120, § 607, 130 Stat. 27,

 82-83 (2016). Congress required the Commandant of the Coast Guard to submit a

 report to Congress on the results of these evaluations. Id.

       This ongoing evaluation by the Coast Guard may have generated new

 information related to the Area Contingency Plan. In fact, Senator Peters asked

 Admiral Zukunft’s about one of the research topics during the testimony in

 November 2017 – oil spill impacts in fresh water under a wide range of conditions.

 ECF No. 27 at 15-16. However, the Coast Guard issued its final report in response

 to the 2016 Authorization Act in November 2018, after the approval of the Area

 Contingency Plan.1 See Exhibit A (cover page and table of contents of report).

 Therefore, the final report, like Admiral Zukunft’s November 2017 testimony, and

 any other relevant materials that post-date the June 6, 2017, approval are not part

 of the administrative record in this case.




 1
       ELPC appears to suggest that the Coast Guard should have considered this
 ongoing assessment in connection with the Area Contingency Plan approved in
 2017, ECF No. 28 at 6, even though the results of this assessment post-date the
 June 6, 2017, approval.
                                              5
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19       PageID.1281    Page 9 of 14



       The Court accurately characterized ELPC’s prior arguments for

 supplementation as “entirely based on inference and conjecture.” ECF No. 27 at

 20. ELPC has not provided any additional corroborating evidence. Its inferences

 and conjecture are insufficient to meet its burden to show exceptional

 circumstances that would justify supplementation of the administrative record.

             B. Admiral Zukunft’s Testimony Did Not Officially Reject the
                Approval of the Area Contingency Plan.

       The Area Contingency Plan approved by Rear Admiral June Ryan,

 Commander of the Ninth Coast Guard District, remains in effect. As discussed

 previously, supra at 3, Admiral Zukunft’s November 2017 testimony does not even

 mention the Area Contingency Plan. The administrative record demonstrates that

 Admiral Zukunft was not involved in the preparation or approval of the Area

 Contingency Plan. Neither Rear Admiral Ryan, nor her successor, Rear Admiral

 Joanna Nunan – the officials with delegated authority to approve the Area

 Contingency Plan – rescinded or otherwise amended the June 6, 2017, Area

 Contingency Plan approval. ELPC acknowledges that the approved Area

 Contingency Plan is “currently effective.” ECF No. 28 at 7.




                                          6
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19       PageID.1282    Page 10 of 14




       II.    The Area Contingency Plan is Regularly Updated, Which Makes
              Supplementation of the Record with Documents that Post-Date
              the Approval Particularly Inappropriate.

       The Area Contingency Plan is a living document. USCG_00000651. It is

 updated on a prescribed schedule. The regular updating of the Area Contingency

 Plan counsels against judicial review of a plan approval based on post-decision

 factual materials that are most appropriately considered in the context of a

 subsequent iteration of the plan.

       The Coast Guard’s Marine Environmental Response and Preparedness

 Manual sets forth the nature and frequency of updates to area contingency plans.

 See Exhibit B (excerpts from the Manual). Area contingency plans must be

 reviewed annually to determine if any changes are necessary. Id. at 4-12. These

 annual updates focus on revisions to contact information, any lessons learned from

 exercises and incidents, validation of worst case discharge scenarios, and

 identification of any gaps. Id. The Coast Guard last updated the Northern

 Michigan Area Contingency Plan on January 17, 2018.

       In addition to the annual updates, the Coast Guard conducts a national

 review of each area contingency plan every five years.2 Id. at 4-12, 4-13. The


 2
   This review frequency is based on the current policy in the U.S. Coast Guard
 Marine Environmental Response and Preparedness Manual (Sept. 2018) (excerpts
 attached as Exhibit B). At the time the Area Contingency Plan was approved in
 June 2017, the August 2016 version of the Manual was the relevant policy
 document for area contingency plan updates.
                                           7
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19       PageID.1283     Page 11 of 14



 five-year review is conducted by a National Review Panel, which seeks to maintain

 national consistency and a unified response posture among area contingency plans.

 Id. at 4-12. The next comprehensive review of the Northern Michigan Area

 Contingency Plan should be completed in 2021.

       Although neither the Clean Water Act nor the Coast Guard’s regulations

 expressly provide for the re-opening of approvals of area contingency plans based

 on new information, the Coast Guard agrees with ELPC that the Coast Guard has

 inherent authority to do so. ECF No. 28 at 7; see Chem. Mfrs. Ass’n v. Nat.

 Resources Def. Council, Inc., 470 U.S. 116, 125 (1985) (it makes little sense to

 construe a statute to forbid an agency from amending its standards).

       The Court also asked whether Admiral Zukunft’s November 2017 Senate

 testimony would potentially be subject to consideration in conjunction with the

 next update to the Area Contingency Plan. ECF No. 27 at 21. The Coast Guard

 will consider Admiral Zukunft’s November 2017 Senate testimony when preparing

 its next annual review. This would be an appropriate time for potential

 consideration of his testimony, not as part of judicial review of a plan approved

 five months before he offered his testimony.

       III.   ELPC’s Arguments on the Merits Do Not Support
              Supplementation of the Administrative Record.

       ELPC focuses its supplemental brief on the merits of its claims, not the

 standard for supplementing the record. ELPC repeatedly argues that the Coast
                                           8
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19       PageID.1284    Page 12 of 14



 Guard’s approval of the Area Contingency Plan was arbitrary and capricious. See

 ECF No. 28 at 1, 2, 3, 4, 7, and 9. Essentially, ELPC argues that because, in its

 view, Admiral Zukunft’s testimony renders the Area Contingency Plan arbitrary

 and capricious, the testimony belongs in the administrative record. This is not the

 standard for supplementation.3

       Supplementation is appropriate only “when an agency deliberately or

 negligently excluded certain documents” from the record or “when a court needs

 certain ‘background’ information to determine whether the agency has considered

 the relevant factors.” Latin Ams. for Soc. & Econ. Dev., 756 F.3d at 465. ELPC

 does not argue that the Coast Guard deliberately or negligently excluded

 documents. Instead, ELPC incorrectly asserts that the testimony provides

 necessary background.

       Admiral Zukunft’s November 2017 testimony is not background information

 relating to the April 2015 testimony. After the testimony in April 2015, the Coast

 Guard approved a revised Area Contingency Plan in June 2017 based on the

 determination by Sector Sault Sainte Marie and the Commander of the Ninth Coast

 Guard District that the Plan met statutory and regulatory requirements. In contrast,



 3
        ELPC makes various arguments based on what ELPC believes the record
 does not contain or does not support. See, e.g., ECF No. 28 at 6. The Coast Guard
 does not present its arguments in response to those points here, but will do so in
 briefing the merits of its approval of the Area Contingency Plan.
                                           9
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19      PageID.1285    Page 13 of 14



 the testimony in November 2017 did not address the Area Contingency Plan

 previously approved. Admiral Zukunft’s testimony does not provide needed

 background information.

                                  CONCLUSION

       For the reasons set forth above and in the Coast Guard’s prior brief in

 opposition to supplementation of the record, ECF No. 25, the Court should deny

 ELPC’s motion to supplement the administrative record.


                                /s/ Alan D. Greenberg________
                                 ALAN D. GREENBERG
                                 Environmental Defense Section
                                 U.S. Department of Justice
                                 Environment & Natural Resources Division
                                 999 18th St., Suite 370
                                 Denver, Colorado 80202
                                 Telephone: 303-844-1366
                                 E-mail: alan.greenberg@usdoj.gov
                                 Colorado Bar. No. 14110

                                 Counsel for Federal Defendants U.S. Coast Guard
                                 and Rear Admiral Joanna N. Nunan

 May 15, 2019




                                         10
Case 1:18-cv-12626-TLL-PTM ECF No. 30 filed 05/15/19      PageID.1286    Page 14 of 14




                              Certificate of Service
                           and Local Rule Certification

 I hereby certify that, on May 15, 2019, a copy of the foregoing DEFENDANTS’
 SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO MOTION TO
 SUPPLEMENT THE ADMINISTRATIVE RECORD was electronically
 transmitted to the Court using the CM/ECF System and will be served by
 electronic mail on the following counsel of record.

 Margrethe Kearney                            David Coburn
 mkearney@elpc.org                            dcoburn@steptoe.com

 Joshua Runyan                                Phillip J. DeRosier
 jrunyan@steptoe.com                          pderosier@dickensonwright.com




 LOCAL RULE CERTIFICATION: I, Alan D. Greenberg, certify that this
 Memorandum complies with Local Rule 5.1(a) and this Court’s order, including:
 double-spaced (except for quoted materials and footnotes); at least one-inch margins
 on the top, sides, and bottom; consecutive page numbering; type size of all text and
 footnotes that is no smaller than 14 point (for proportional fonts).



                                               /s/ Alan D. Greenberg
                                              Alan D. Greenberg
                                              Attorney for Defendants




                                         11
